                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MOHAN HARIHAR,                                   *
                                                  *
                Plaintiff,                        *
                                                  *
                v.                                *
                                                  *       Civil Action No. 15-cv-11880-ADB
 U.S. BANK NATIONAL ASSOCIATION,                  *
 et al.,                                          *
            Defendants.                           *
                                                  *
                                                  *

MEMORANDUM AND ORDER DENYING PLAINTIFF’S MOTION TO AMEND AND
          TO REMOVE AN ACTION FROM STATE COURT

BURROUGHS, D.J.

       Plaintiff Mohan Harihar (“Harihar”), proceeding pro se, initiated this action on May 20,

2015. [ECF No. 1]. Harihar amended his complaint twice, first in June 2015 and again in

November 2015. [ECF Nos. 6, 24]. His 71-page amended complaint was accompanied by more

than 1800 pages of attachments, and although the factual allegations were somewhat unclear, the

essence of his claims was that U.S. Bank unlawfully foreclosed on his home in Lowell,

Massachusetts and that several individuals and entities subsequently concealed the illegality of

that foreclosure. See generally [ECF No. 24]. Based on those allegations, Harihar brought

seventeen counts, including claims for racketeering, copyright infringement, violations of

constitutional rights, and unfair and deceptive practices, against two banks, the Commonwealth

of Massachusetts, and several individuals and law firms. See [ECF No. 24 ¶¶ 107–35].

       In April 2016, the Court dismissed several of the counts. [ECF No. 43]. Harihar sought

to further amend his complaint, but the Court denied those requests because it found that the

proposed amendments were futile and would have been unduly prejudicial to the Defendants.
[ECF Nos. 81, 116, 118, 125]. The Court also denied multiple requests for injunctive relief.

[ECF Nos. 120, 133]. Harihar responded to these adverse decisions by filing motions for the

Court’s recusal, asserting that he was the victim of a massive government conspiracy, and

requesting fees and costs from the government. See [ECF Nos. 121, 123, 124, 126, 127, 128,

131, 134, 135, 138]. On March 31, 2017, the Court dismissed the remaining counts with

prejudice. [ECF No. 139]. On January 17, 2018, the Court’s decision was affirmed by the First

Circuit, and on April 15, 2019, the Supreme Court denied Harihar’s petition for a writ of

certiorari. See [ECF Nos. 149, 154]. As of April 15, 2019, this action had run its full and

complete course within the federal judicial system.

       On July 25, 2019, notwithstanding the conclusion of this action and Harihar’s previous

allegations that the Court had committed “Treason to the Constitution” and engaged in a

“PATTERN OF CORRUPT CONDUCT” that resulted in an abuse of justice so extensive that

“MENTAL ILLNESS – should not be ruled out,” [ECF No. 148 at 4, 7–8], Harihar filed an

emergency motion to amend the complaint and remove an action from Massachusetts Superior

Court to this Court pursuant to Federal Rule of Civil Procedure 60(b)(3) and 60(b)(4) and 28

U.S.C. § 1446. [ECF No. 155, 156]. Rule 60(b) provides that “[o]n motion and just terms, the

court may relieve a party or its legal representative from a final judgment, order, or proceeding

for . . . fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct

by an opposing party [or because] the judgment is void.” Fed. R. Civ. P. 60(b). 28 U.S.C.

§ 1446 provides, in relevant part:

       A defendant or defendants desiring to remove any civil action from a State court
       shall file in the district court of the United States for the district and division within
       which such action is pending a notice of removal signed pursuant to Rule 11 of the
       Federal Rules of Civil Procedure and containing a short and plain statement of the
       grounds for removal, together with a copy of all process, pleadings, and orders
       served upon such defendant or defendants in such action.



                                                   2
28 U.S.C. § 1446(a).

       Harihar’s motion is denied for eight reasons. First, to the extent he contends that the

Massachusetts courts have violated Federal Rule of Civil Procedure 60, he fails to state a valid

basis for relief because the Federal Rules of Civil Procedure do not apply to proceedings in

Massachusetts state courts. See Fed. R. Civ. P. 1 (“These rules govern the procedure in all civil

actions and proceedings in the United States district courts, except as stated in Rule 81.”

(emphasis added)).1 Second, to the extent Harihar seeks relief from the dismissal of this action,

his remedy was to appeal the Court’s order. He has now exhausted his rights to appeal without

success. Third, Harihar has not properly removed the action from state court pursuant to 28

U.S.C. § 1446 because he has not provided a “short and plain statement of the grounds for

removal.” 28 U.S.C. § 1446(a). Fourth, Harihar has failed to complete a JS 44 and to file the

notice of removal with the clerk as required to initiate a removed action in this Court. See L.R.,

D. Mass. 3.1. Fifth, Harihar appears to be the plaintiff in the Massachusetts action he seeks to

remove, but 28 U.S.C. §§ 1441(a) and 1446(a) provide for removal by defendants only. Sixth,

Harihar’s attempt to remove the action now pending in state court is almost certainly untimely

given that he represents that his motions in state court have been pending for more than a month,

whereas 28 U.S.C. § 1446(b) requires that any “notice of removal of a civil action or proceeding

shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a

copy of the initial pleading.” 28 U.S.C. § 1446(b)(1). Seventh, to the extent Harihar seeks to

amend his complaint in accordance with Federal Rule of Civil Procedure 15, his motion is denied

for the reasons the Court has previously articulated in denying Harihar’s motions to amend. See

[ECF No. 81, 103, 116, 125]. Eighth, because this action terminated on March 31, 2017 when


1
  Under Federal Rule of Civil Procedure 81(c), the rules apply to actions that have been removed
from state courts but only after the action is removed.


                                                 3
the Court dismissed all claims with prejudice, even if the state court case could be removed to

this Court, it would not be related to this action because more than two years have elapsed since

this action was closed. See L.R., D. Mass. 40.1(g)(1).

       Harihar’s emergency motion to amend his original complaint and to remove an action

from state court [ECF Nos. 155, 156] is DENIED. Considering that this action has been fully

litigated and has now been closed for more than two years, Harihar shall make no further filings

on this docket or any other filing with this Court that purports to be related to this action.

       SO ORDERED.

July 29, 2019                                                  /s/ Allison D. Burroughs
                                                               ALLISON D. BURROUGHS
                                                               U.S. DISTRICT JUDGE




                                                  4
